Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 1 of 16 PageID #: 1580



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

--------------------------------------X

DAVID RUKAJ                                        MEMORANDUM AND ORDER
                                                   19-CV-1744 (KAM)

                       Plaintiff,

      -against-



COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

      Plaintiff David Rukaj (“plaintiff” or “claimant”) appeals

the final decision of the Commissioner of the Social Security

Administration (“SSA”) (“defendant” or the “Commissioner”), which

found plaintiff not disabled and thus not entitled to disability

insurance benefits (“DIB”) under sections 216(i) and 223(d) of

Title II of the Social Security Act (“the Act”).           Before the

court are the parties’ cross-motions for judgment on the

pleadings.    For the reasons set forth below, the Commissioner’s

motion for judgment on the pleadings is GRANTED, and plaintiff’s

motion is respectfully DENIED.

                                BACKGROUND

      The factual and procedural background leading to this

action is set forth in the administrative record. (ECF No. 18,

                                     1
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 2 of 16 PageID #: 1581



Administrative Transcript (“Tr.”).) The court has reviewed the

parties’ respective motions for judgment on the pleadings and

the administrative record.

        The parties to this action have entered a Joint Stipulation

of Relevant Facts detailing Plaintiff’s medical history as well

as his testimony at his administrative hearing.          (ECF No. 17-1,

Joint Stipulation of Relevant Facts.)         The court incorporates

the stipulated facts by reference, and details facts relevant to

the parties’ argument below.

   I.     Procedural History

        On May 8, 2015, Plaintiff filed a Title II application for

a period of disability and disability insurance benefits,

alleging disability beginning January 29, 2015.          (Tr. at 680.)

Plaintiff’s claim was denied on October 21, 2015.           (Tr. at 786-

797.)

        Thereafter, plaintiff submitted a written request for a

hearing on November 13, 2015.       (Tr. at 798.)     The hearing took

place on April 16, 2018 in Queens, New York; Administrative Law

Judge Robert R. Schriver (“ALJ”) presided over the matter.            (Tr.

at 711-772.)    Plaintiff was represented by attorney Herbert S.

Forsmith.     (Id.)   Plaintiff, his wife, and a neutral vocational

expert testified.      (Id.)

        On May 2, 2018, the ALJ determined that plaintiff was not

disabled under sections 216(i) and 223(d) of the Social Security

                                     2
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 3 of 16 PageID #: 1582



Act.    (Tr. at 677-710.)    Plaintiff requested review of the ALJ’s

decision on May 7, 2018.      (Tr. at 882-886.)      The Appeals Council

subsequently denied plaintiff’s request for review on February

14, 2019.    (Tr. at 1-7.)    This action followed. (See generally

ECF No. 1, Compl.)

                            STANDARD OF REVIEW

       Unsuccessful claimants for disability benefits may bring an

action in federal court seeking judicial review of the

Commissioner’s denial of their benefits.         42 U.S.C. §§ 405(g),

1383(c)(3).    The reviewing court does not have the authority to

conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have

justifiably reached a different result.         Cage v. Comm’r, 692

F.3d 118, 122 (2d Cir. 2012).       Rather, “‘[a] district court may

set aside the Commissioner’s determination that a claimant is

not disabled only if the factual findings are not supported by

‘substantial evidence’ or if the decision is based on legal

error.’”    Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008)

(quoting Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)).

       “Substantial evidence means ‘more than a mere scintilla.

It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”          Id.   (quoting

Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)).            If there

is substantial evidence in the record to support the

                                     3
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 4 of 16 PageID #: 1583



Commissioner’s factual findings, those findings must be upheld.

42 U.S.C. § 405(g) (“The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

shall be conclusive . . . .”).       Inquiry into legal error

requires the court to ask whether “‘the claimant has had a full

hearing under the [Commissioner’s] regulations and in accordance

with the beneficent purposes of the [Social Security] Act.’”

Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Cruz

v. Sullivan, 912 F.2d 8, 11 (2d Cir. 1990)).

                                DISCUSSION

I. The Commissioner’s Five-Step Analysis of Disability Claims

      A claimant must be “disabled” within the meaning of the Act

to receive disability benefits. See 42 U.S.C. §§ 423(a), (d).             A

claimant qualifies as disabled when he is unable to “engage in

any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.”            Id. §

423(d)(1)(A); Shaw, 221 F.3d at 131–32.         The impairment must be

of “such severity” that the claimant is unable to do her or his

previous work or engage in any other kind of substantial gainful

work. 42 U.S.C. § 423(d)(2)(A).

      The regulations promulgated by the Commissioner prescribe a

five-step sequential evaluation process for determining whether

                                     4
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 5 of 16 PageID #: 1584



a claimant meets the Act’s definition of disabled.           See 20

C.F.R. § 404.1520.     The Commissioner’s process is essentially as

follows:

      [I]f the Commissioner determines (1) that the claimant is
      not working, (2) that [s]he has a ‘severe impairment,’ (3)
      that the impairment is not one [listed in Appendix 1 of the
      regulations] that conclusively requires a determination of
      disability, and (4) that the claimant is not capable of
      continuing in [her] prior type of work, the Commissioner
      must find [her] disabled if (5) there is not another type
      of work the claimant can do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335

F.3d 99, 106 (2d Cir. 2003)); accord 20 C.F.R. § 404.1520(a)(4).

If the answer at any of the previously mentioned steps is “no,”

the analysis stops and the ALJ must find that the claimant does

not qualify as disabled under the Act.

      “The claimant has the general burden of proving . . . his

or her case at steps one through four of the sequential five-

step framework established in the SSA regulations.”           Burgess,

537 F.3d at 128 (internal quotation marks and citations

omitted).    “However, [b]ecause a hearing on disability benefits

is a nonadversarial proceeding, the ALJ generally has an

affirmative obligation to develop the administrative record.” Id.

(internal quotation marks omitted).        “The burden falls upon the

Commissioner at the fifth step of the disability evaluation

process to prove that the claimant, if unable to perform her

past relevant work [and considering her residual functional


                                     5
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 6 of 16 PageID #: 1585



capacity, age, education, and work experience], is able to

engage in gainful employment within the national economy.”

Sobolewski v. Apfel, 985 F. Supp. 300, 310 (E.D.N.Y. 1997).

      “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999) (alterations in original)).            If

the Commissioner finds a combination of impairments, the

Commissioner must also consider whether “the combined effect of

all of [a claimant’s] impairment[s]” establish the claimant’s

eligibility for Social Security benefits.         20 C.F.R. § 404.

1523(c); see also id. § 416.945(a)(2).

II. The ALJ’s Application of the Five-Step Analysis

      At step one, the ALJ concluded that plaintiff had not

engaged in substantial gainful activity since January 29, 2015,

the alleged onset date.      (Tr. at 682.)

      At step two, the ALJ found that plaintiff had the following

severe impairments: internal derangement of the cervical spine,

without disc herniation; degenerative disc disease of the lumbar

spine with disc herniation and multiple bulging discs;

                                     6
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 7 of 16 PageID #: 1586



osteoarthritis of the lumbar spine with radiculopathy; mild

intellectual disability; a nonverbal learning disorder; and

anxiety disorder.     (Tr. at 682-83).     The ALJ found also that

plaintiff had the non-severe impairment of an unspecified

shoulder strain—which did not meet the durational requirement of

severity—as well as the non-severe impairments of dysplasia,

tendinopathy, and mild degenerative chondrosis of the right hip—

non-severe insofar as they had not been shown to cause more than

minimal limitations in plaintiff’s ability to perform basic work

activities.    (Tr. at 683.)

      At step three, the ALJ found that plaintiff did not have an

impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20

C.F.R. Part 202, Subpart P, App’x 1.         (Tr. at 683-86.)     The ALJ

considered § 1.04 Disorders of the Spine; § 12.06 Anxiety

Disorder; and § 12.05 Intellectual Disorder.          (Id.)

      The ALJ determined that plaintiff’s spinal condition did

not meet the relevant requirements of § 1.04: his cervical spine

had not shown compromise of the nerve root nor had his lumbar

spine shown either stenosis (required under § 1.04(C)) or

positive straight leg raising testing in both the sitting and

supine positions (required under § 1.04(A)).          (Id.)

      The ALJ further determined that the severity of plaintiff’s

mental impairments, considered separately and in combination,

                                     7
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 8 of 16 PageID #: 1587



did not meet or medically equal the criteria of § 12.06 or §

12.05.   Regarding § 12.06, the ALJ determined that plaintiff’s

anxiety did not satisfy the paragraph “B” criteria, as he

neither had one extreme limitation nor two marked limitations in

the designated broad areas of functioning, which are:

understanding, remembering, or applying information; interacting

with others; concentrating, persisting, or maintaining pace; or

adapting or managing oneself.       (Tr. at 683.)        The paragraph (B)

criteria of § 12.06 are identical to the paragraph (B)(2)

criteria of § 12.05.      Step three is further discussed infra.

      At step four, the ALJ found that plaintiff was unable to

perform any past relevant work.          (Tr. at 702.)     Plaintiff’s

previous job as a doorkeeper required medium exertion while his

previous job as a security guard required light exertion. (Id.)

The ALJ determined that these exertional demands exceeded

plaintiff’s residual functional capacity.          (Id.)

      At step five, the ALJ determined that jobs existed in

significant numbers in the national economy that plaintiff could

perform.   (Tr. at 702.)     The ALJ provided the vocational expert

with plaintiff’s age, education, work experience, and residual

functional capacity; though the vocational expert testified that

plaintiff would be unable to perform competitive work if

plaintiff was off task more than 10% of the time (Tr. at 941-

954), the vocational expert also testified that plaintiff could

                                     8
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 9 of 16 PageID #: 1588



undertake “representative sedentary unskilled occupations,”

including occupation as an addresser, a document preparer, and a

food/beverage order clerk.       (Tr. at 702-703.)

      Based on the foregoing analysis, the ALJ found that

plaintiff was not disabled from January 29, 2015 through the

date of the decision.      (Tr. at 703.)

III. The ALJ Did Not Commit Error in His Analysis of Step Three

      Plaintiff argues that the ALJ’s application of § 12.05

Intellectual Disorder at step three of the analysis is

incorrect.    (See ECF No. 10, Pl.’s Mot. J. (“Pl.’s Mot.”).)            To

establish “significant deficits in adaptive functioning” under

Listing 12.05B, plaintiff must demonstrate an extreme limitation

in one, or a marked limitation in two, of the paragraph B

criteria. 20 C.F.R. Part 404, Subpart P, App’x 1, Section

12.00H(3)(a) (“Under 12.05B2, we identify significant deficits

in adaptive functioning based on whether there is extreme

limitation of one, or marked limitation of two, of the paragraph

B criteria.”).1


1     Plaintiff, despite acknowledging that the controlling version of the
regulation for purposes of the ALJ’s May 2, 2018 decision was promulgated on
January 17, 2017, see 20 C.F.R. Part 404, Subpart P, App’x 1, Section 12.05B,
incorrectly cites to cases based on an outdated standard in his brief. Pl.
Mot. at 5, 10-12; see 81 Fed. Reg. 66138-01, 66138 n.1 (Sept. 26, 2016)
(“[W]e will use these final rules on and after their effective date, in any
case in which we make a determination or decision. We expect that Federal
courts will review our final decisions using the rules that were in effect at
the time we issued the decisions. If a court reverses our final decision and
remands a case for further administrative proceedings after the effective
date of these final rules, we will apply these final rules to the entire
period at issue in the decision we make after the court’s remand.”)

                                      9
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 10 of 16 PageID #: 1589



       The § 12.05 criteria are:

     A. Satisfied by 1, 2, and 3 (see 12.00H):
        1. Significantly subaverage general intellectual functioning
           evident in your cognitive inability to function at a level
           required to participate in standardized testing of
           intellectual functioning; and
        2. Significant deficits in adaptive functioning currently
           manifested by your dependence upon others for personal needs
           (for example, toileting, eating, dressing, or bathing); and
        3. The evidence about your current intellectual and adaptive
           functioning and about the history of your disorder
           demonstrates or supports the conclusion that the disorder
           began prior to your attainment of age 22.

OR

     B. Satisfied by 1, 2, and 3 (see 12.00H):
        1. Significantly subaverage general intellectual functioning
           evidenced by a or b:
           a. A full scale (or comparable) IQ score of 70 or below on an
              individually administered standardized test of general
              intelligence; or
           b. A full scale (or comparable) IQ score of 71-75 accompanied
              by a verbal or performance IQ score (or comparable part
              score) or 70 or below on an individually administered
              standardized test of general intelligence; and
        2. Significant deficits in adaptive functioning currently
        manifested by extreme limitation of one, or marked limitation of
        two, of the following areas of mental functioning:
           a. Understand, remember, or apply information (see 12.00E1);
              or
           b. Interact with others (see 12.00E2); or
           c. Concentrate, persist, or maintain pace (see 12.00E3); or
           d. Adapt or manage oneself (see 12.00E4); and
        3. The evidence about your current intellectual and adaptive
        functioning and about the history of your disorder demonstrates
        or supports the conclusion that the disorder began prior to your
        attainment of age 22.

20 C.F.R. Part 404, Subpart P, App’x 1, § 12.05B.

       The ALJ determined that plaintiff did not satisfy the

(A)(1) and (A)(2) criteria and, in the alternative, determined

that plaintiff did not satisfy the (B) criteria.           (Tr. at 683-

86.)    Regarding § 12.05(B)(2)(a), the ALJ determined that


                                      10
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 11 of 16 PageID #: 1590



plaintiff had a moderate limitation in understanding,

remembering, or applying information.         (Tr. at 683-84.)     The ALJ

noted plaintiff’s history of having a learning disorder, being

placed in special education classes in school, and that he

dropped out of school in 10th grade due to learning

difficulties.     (Tr. at 683.)     Further, the ALJ noted that Dr.

Kushner, a consultative examiner, found that plaintiff’s recent

and remote memory skills were only somewhat impaired;

plaintiff’s intellectual functioning seemed only somewhat below

average; plaintiff had “up to a moderate limitation” in the

ability to learn new tasks and to perform complex tasks under

supervision; and that plaintiff had and could continue to manage

the household funds with his wife.         (Tr. at 683-84.)     The ALJ

concluded that these findings were consistent with the medical

evidence as a whole.      (Tr. at 684.)     The court’s independent

review of the record reveals the same result.

      The ALJ notes, and plaintiff argues, that the June 1, 2017

finding by Sanam Hafeez, Psy. D., and Michael Fodera, M.S., are

inconsistent with the ALJ’s own findings.          School psychologists

Dr. Hafeez and Mr. Fodera found that plaintiff’s scores for

memory “were falling into the 3rd, 1st, 0.3rd, and 0.1st

percentiles.”     (Id.)   The examiners and the ALJ noted the

possibility that those low scores may have instead been the

result of plaintiff’s English language limitations, and should

                                      11
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 12 of 16 PageID #: 1591



be considered with reservation.        (Id.)       The ALJ postulated that

such scores, if valid, “would essentially equate to an inability

to even function in daily life.”           (Id.)   Significantly, Dr.

Hafeez and Mr. Fodera never arrive at such a conclusion.             (Id.)

The ALJ concluded that, given the medical evidence as a whole

and given plaintiff’s generally proficient memory during

testimony, the scores were “likely” due to language difficulties

rather than extreme limitations.           (Id.)   Dr. Hafeez and Mr.

Fodera found that retesting in plaintiff’s native language was

warranted, though such testing never occurred.            (Tr. at 1205.)

      Plaintiff testified that he had trouble remembering to

perform his work-related duties while employed as a doorman and

a security guard.      (See generally Tr. at 718-35.)        For instance,

as a security guard, plaintiff forgot to do his rounds (Tr. at

720), forgot to close and lock doors (Tr. at 724), forgot that

his supervisor told him not to take additional breaks, and thus

continued to take several additional breaks (Tr. at 727), and

forgot to listen to his self-recorded memos of his work

instructions.     (Tr. at 726.)     Further, as a doorman, plaintiff

forgot to open the door for tenants; arguably the crux of the

position.    (Tr. at 731.)

      Regarding § 12.05(B)(2)(b), the ALJ determined that

plaintiff had a mild limitation in interacting with others,

citing Dr. Kushner’s findings that plaintiff had no limitations

                                      12
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 13 of 16 PageID #: 1592



in relating adequately with others.            (Id.)    The ALJ’s

determination was also based on plaintiff’s self-completed

Function Report, in which he mentioned spending time with

others, chatting on the phone and over the computer, visiting

with family, and going to church.            (Id.)

      Regarding § 12.05B(2)(c), the ALJ determined that plaintiff

had a moderate limitation in concentrating, persisting, or

maintaining pace.      Dr. Kushner assessed that plaintiff’s

attention and concentration were somewhat impaired, since he

could perform simple calculations but made errors counting

backwards from 20 by 3s.       (Id.)    Dr. Ferrari reported that

plaintiff had fair attention and concentration at their initial

consultation, and later reported good attention and

concentration.     (Id. at 685-86.)         Dr. Hafeez and Mr. Fodera’s

neuropsychological tests indicated that plaintiff had some

delays in attention and concentration.               (Id.)

      Plaintiff argues that he manifests “extreme deficits” in

concentrating, persisting, and maintaining pace.             (Pl.’s Mot. at

10, 11.)    However, plaintiff’s testimony is the only evidence of

such extreme deficits.      (See generally Tr. at 711-72.)

Plaintiff testified that he “couldn’t focus in [his] proper

mind” as a doorman, then lost his job as a security guard

because he “didn’t do [his] rounds” and “was not in [his] right

mind.” (Tr. at 719-720.)       Plaintiff also claims, in his Function

                                       13
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 14 of 16 PageID #: 1593



Report, that he has problems paying attention and cannot finish

what he starts.     (Tr. at 698.)     Finding that plaintiff’s

testimony was not supported by medical evidence, the ALJ did not

afford plaintiff’s testimony significant weight.           (Id.)

      Regarding § 12.05(B)(2)(d), the ALJ determined that

plaintiff had a mild limitation in adapting or managing himself,

noting that plaintiff “ha[d] consistently been able to maintain

adequate daily functioning within his physical limitations,”

including caring for his child (of whom he has joint custody

with his ex-wife), taking the subway, grooming himself,

preparing simple foods, and attending his appointments.

(Id.)   The ALJ also referenced Dr. Kushner’s opinion that

plaintiff had “up to a moderate limitation” in the ability to

maintain a regular schedule and appropriately deal with

stress.    (Id.)   These findings are contrasted against the June

1, 2017 findings of Dr. Hafeez and Mr. Fodera, which indicated

significant delays in areas related to adaptive functioning.

(Tr. at 1192-1206.)

      The ALJ thus found neither one extreme limitation nor two

marked limitations across the aforementioned broad areas of

functioning, and concluded that plaintiff did not satisfy

§ 12.05(B)(2) or § 12.06(B).        (Tr. at 686.)    Following this

analysis, and taking the totality of plaintiff’s physical and

mental impairments into account, the ALJ found that plaintiff

                                      14
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 15 of 16 PageID #: 1594



had the residual functional capacity to perform a substantial

range of sedentary work as defined in 20 C.F.R. § 404.1567(a).

(Id.)    Plaintiff could sit for six hours and stand/walk for two

hours in an eight-hour workday, as well as lift and carry ten

pounds occasionally and less than ten pounds frequently.

(Id.)    Plaintiff could not tolerate exposure to respiratory

irritants.    (Id.)    Due to his mental impairments, plaintiff

would be limited to jobs consisting solely of simple, routine,

and repetitive tasks.      (Id.)

      In coming to his conclusion regarding plaintiff’s residual

functional capacity, the ALJ accorded great weight to the

opinions of Dr. Kushner, and accorded weight only to the extent

that the opinions of Dr. Smith, Dr. Teli, and Dr. Hafeez and Mr.

Fodera were “consistent with the medical evidence and clinical

findings of the record.”       (Tr. at 700-01.)     The ALJ afforded no

weight to the opinions of Dr. Lattuga.         (Tr. at 700.)

      Plaintiff’s argument rests largely on the results of Dr.

Hafeez and Mr. Fodera, and his own testimony.           However, as

demonstrated supra, the record supports the ALJ’s interpretation

of Dr. Hafeez and Mr. Fodera’s opinion.          The examiners

themselves expressed doubt about the validity of the results,

saying that they should be considered “with caution” and

recommended retesting in plaintiff’s native language.            (Tr. at

1203.)    Their finding that plaintiff’s I.Q. was at an extremely

                                      15
Case 1:19-cv-01744-KAM Document 20 Filed 05/30/20 Page 16 of 16 PageID #: 1595



low level, such that ordinary daily functioning would not be

possible, is unsupported by the record.          The plaintiff’s

testimony and self-completed Function Report alone cannot

support a finding of an extreme limitation.          For this reason and

the reasons explained supra, the ALJ properly found that

plaintiff is not disabled within the meaning of the statue.

                                 CONCLUSION

      Plaintiff’s motion for judgment on the pleadings is

respectfully DENIED and the Commissioner’s cross-motion for

judgment on the pleadings is GRANTED. The Clerk is directed to

enter judgment, dismissing the case.



SO ORDERED.

Dated:      May 30, 2020
            Brooklyn, New York


                                           _________/s/_________________
                                           HON. KIYO A. MATSUMOTO
                                           United States District Judge
                                           Eastern District of New York




                                      16
